Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 22, 2018

                                      No. 04-18-00165-CR

                                         David LOPEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-0788-CR-A
                              Jessica Crawford, Judge Presiding


                                         ORDER
        On March 13, 2018, appellant filed two pro se notices of appeal. One of the notices
states he is appealing the trial court’s denial of his motion for bond reduction; the other notice
states he is appealing from the trial court’s denial of his motion to dismiss appointed counsel.
This court has been advised by the Guadalupe District Clerk that there is currently no judgment
of conviction against appellant, and it appears the orders from which appellant attempts to appeal
are interlocutory and unappealable. See Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App.
2014) (holding that courts of appeals do not have jurisdiction to review interlocutory orders
unless jurisdiction has been expressly granted by law, and they do not have jurisdiction to review
appeals from orders denying reduction or denial of pretrial bond); Workman v. State, 170 Tex.
Crim. 621, 622, 343 S.W.2d 446, 447 (1961) (stating that generally appellate court has
jurisdiction of appeal by criminal defendant only after conviction).

        We therefore ORDER that appellant may file, on or before April 23, 2018 a response
showing why this appeal should not be dismissed for want of jurisdiction. If appellant fails to
satisfactorily respond within the time provided, the appeal will be dismissed. See TEX. R. APP. P.
42.3(c). All deadlines in this matter are suspended until further order of the court.

       We order the clerk of this court to serve a copy of this order on appellant, appellant’s
counsel, the district clerk, and the court reporter.

                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court